Citation Nr: 1823169	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  09-21 013	)	DATE
	)
	) b

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for bilateral hearing loss, based on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions dated in August 2008 and October 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The August 2008 rating decision granted service connection for the Veteran's hearing loss and assigned an initial noncompensable rating.  The claim for an increased rating was denied by the Board in a December 2009 decision.  That decision was appealed to the Court of Appeals for Veterans Claims (the Court) which issued a Memorandum Decision vacating the decision and remanding the issue for action consistent with the remand.  This case returned to the Board in January 2012 when it was remanded for additional development.  By a decision dated in September 2012, the rating assigned for bilateral hearing loss was increased to 20 percent, effective from August 25, 2012.  The claim was again remanded by the Board in November 2013, and the issue of entitlement to TDIU was referred to the RO for adjudication.  The RO denied entitlement to TDIU in an October 2014 rating decision.  The Veteran perfected an appeal of that issue in September 2016.

In December 2016, the Board denied the claim for an increased rating for bilateral hearing loss on a schedular basis and remanded the claim on an extraschedular basis as well as the claim for a TDIU for additional development.  These matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).




FINDINGS OF FACT

1.  The schedular rating criteria are inadequate to rate the additional occupational and social impairment caused by the Veteran's service-connected bilateral hearing loss, since the schedular criteria do not consider the significant effects of his left ear pain and abnormal ipsilateral and contralateral reflexes.

2.  The evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating of 40 percent for the Veteran's bilateral hearing loss is warranted beginning August 25, 2012.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.321 (2017).

2.  The criteria for a TDIU are not met.  38 U.S.C. §§  1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Extraschedular Rating

Hearing impairment is evaluated by mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

Disability ratings are to be based, as far as practicable, upon the average impairment of earning capacity.  38 C.F.R. § 3.321 (b)(1).  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The Veteran is service connected for tinnitus and bilateral hearing loss.  He is currently assigned a 20 percent schedular rating for his service-connected bilateral hearing loss.  The question before the Board is whether a higher extraschedular rating is warranted.

The record indicates that the Veteran's hearing loss causes trouble hearing in the presence of background noise, increased difficulty understanding accented and quiet speech, and necessitates that individuals frequently repeat themselves when conversing with the Veteran.

The Veteran has exhibited severe to profound high frequency (6000 - 8000Hz) hearing loss since his August 2008 VA examination.  In addition, the August 2008 examiner reported that the Veteran's bilateral acoustic reflexes were elevated or absent contralaterally.  On examination in August 2012, the Veteran was shown to have high frequency hearing loss with abnormal acoustic immitance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes bilaterally. 

The February 2013 VA examiner noted that the functional impairment of the Veteran's speech discrimination is significant, even with the use of hearing aids.  His speech discrimination scores were 68 percent in the left ear and 72 percent in the right ear.  The examiner explained that hearing aids do not improve speech discrimination and the Veteran's poor speech discrimination makes it highly difficult for the Veteran to communicate in any situation, including sedentary employment (counseling).  The examiner went on to note that while his hearing loss should not affect or impact physical employment, communication is typically required in all types of employment, so that should be considered as well.  Ipsilateral acoustic reflexes and contralateral acoustic reflexes were bilaterally abnormal on examination in February 2013.  The examiner remarked that the Veteran's speech discrimination was significantly impacted even with the use of hearing aids.  

In an August 2013 letter from A.L., Au.D. and Dr. L.W. notes that the Veteran's ipsilateral and contralateral acoustic reflexes were either elevated or absent in both ears.  She indicated that the Veteran's degree of hearing loss will "significantly affect his ability to hear and understand speech."  She stated that even with hearing aids, the Veteran will struggle to understand what is being said to him.  

The Veteran reported in a July 2017 statement that it is practically impossible for him to pick up a sound; there is constant ringing from tinnitus; and he is experiencing increased pain in his left ear.  The Veteran stated that he resigned from his moderator position due to his hearing loss and left ear pain.  Statements from the Veteran's co-workers indicate that his hearing loss increasingly interfered with his ability to perform his tasks as a moderator.

The Veteran submitted an article from the Rehabilitation Engineering Research Center on Hearing Enhancement entitled "The Audiogram: Explanation and Significance."  The author explained that hearing loss at a high frequency would cause the individual to fail to perceive consonants necessary to process language.  He noted that those individuals would be left to depend upon whatever low frequency energy they do receive for comprehending speech but the presence of noise and reverberation would have a disproportionate effect on them since it would mask the only speech energy they are able to receive.

In an April 2017 memorandum, the Director of C&P opined that based on the totality of the evidence on record, entitlement to an extra-schedular evaluation for bilateral hearing loss in excess of 20 percent has no support.  The Director stated that VA examinations showed that the Veteran had had difficulty hearing people speaking in low voices with no evidence of preclusion to employment.  Objective findings revealed normal hearing slopping to moderately severe loss with good speech recognition shown as 76 percent in each ear.  The August 2013 physician's letter indicated that the Veteran's ipsilateral and contralateral acoustic reflexes were either elevated or absent in both ears which affects the ability to hear and understand speech.  The rating schedule offers a variety of options for additional disability for various symptoms pursuant to 38 C.F.R. § 4.87 and 38 C.F.R. § 4.20 allows for analogy.  Therefore, entitlement to an extra-schedular evaluation in excess of 20 percent for bilateral hearing loss is denied.

As noted by the Court in Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009), there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating was not warranted.  See Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) (stating that once the Board properly refers an extraschedular rating issue to the Director for review, the appellant may "continue[] to appeal the extraschedular rating aspect of this claim").  

Notwithstanding the Director's denial of an extraschedular rating, the Board is not prohibited from reviewing the matter and reaching a different conclusion.  

The Board disagrees with the Director's opinion.  In a recent decision, the Court considered whether the Board has the authority to review a decision by the Director of Compensation Service that awards and extraschedular disability rating under 38 C.F.R. § 3.321(b) (1) (2016).  See, e.g., Kuppamala v. McDonald, 27 Vet. App. 447 (2015). 

In Kuppamala, the Court held that the Director's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  

In light of the foregoing, the Board has resolved reasonable doubt in favor of the Veteran and finds that the 20 percent schedular criteria are not adequate to rate the additional impairment associated with his bilateral hearing loss disability.  The above evidence reflects that there is interference with employment to a degree beyond that which is contemplated by the 20 percent schedular rating, i.e., marked interference with employment. See 38 C.F.R. § 4.1  ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Thus, the Board finds that this is an exceptional case where the criteria in VA's Rating Schedule are inadequate, and an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  38 C.F.R. § 3.321 (b)(1).

The only remaining question is what extraschedular rating should be assigned. Under 38 C.F.R. § 3.321 (b)(1), the extraschedular rating must be commensurate with the average earning capacity impairment caused by the perforated right tympanic membrane.  However, as noted by the Court, "[b]ecause the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case." Kuppamala v. McDonald, 27 Vet. App. 447 (2015)(citing Floyd v. Brown, 9 Vet. App. 88, 97 (1996)).

The Board further finds that, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating of 30 percent, but no greater than 30 percent, for bilateral hearing loss for the entire period of the rating on appeal.  In assigning the extraschedular rating of 30 percent in this case, reasonable doubt was resolved in the Veteran's favor.  See 38 C.F.R. § 3.102 (2017).  Moreover, the Board notes and has applied VA's general rating principles that urge recognition of the actual additional impairment caused by a service-connected disability.  38 C.F.R. § 4.21 (2017) (rating regulations do not require that all cases show all findings specified by the Rating Schedule; coordination of rating with impairment of function is expected in all instances).  In this particular case, the evidence supports a finding of marked interference with this Veteran's employment.  However, the evidence does not establish that the Veteran's service-connected bilateral hearing loss have resulted in impairment commensurate with more than a 30 percent rating.  There are many jobs that the Veteran could perform with his hearing loss, as noted above physical employment due to bilateral hearing loss is not ruled-out.  Although he would have difficulty with certain types of communication, reasonable accommodations can generally be made in many occupational settings.  In most work environments, adequate accommodations could be made based on federally mandated regulations to allow him to function appropriately even with moderately severe high frequency hearing loss, poor speech discrimination, ear pain, abnormal acoustic immitance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes bilaterally as well as tinnitus.  None of the remaining medical records suggest a greater interference with employment due to the Veteran's service-connected hearing loss and tinnitus.  

In this regard, it is important for the Veteran to understand that a 30 percent rating is a significant disability evaluation.  It is only in taking into consideration the Veteran's complaints and concerns that the Board was able to come to this finding, overturning the finding of the VA Director of the Compensation and Pension Service and taking the Veteran's rating outside the normal schedular criteria.  In this regard, the Board has attempted to provide the Veteran an evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected hearing loss and tinnitus that takes into consideration his problems, as he has stated them.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  
38 C.F.R. § 4.16(a).  

Service connection was established for: bilateral hearing loss evaluated as 20 percent disabling and tinnitus evaluated as 10 percent disabling.  The Veteran's service-connected disabilities combined to a total 30 percent evaluation as of August 25, 2012.  Here, the Board finds that the Veteran does not meet the schedular criteria for a TDIU.

While the Veteran does not meet the schedular criteria for a TDIU, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service (Director) for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The Veteran's claim was referred to the Director in December 2016.

The Veteran claimed TDIU citing bilateral hearing loss and tinnitus as the reason he stopped working in 2007 as an insurance recruiter.  Treatment records from 2001 consistently indicate a difficulty hearing low voices or in noisy surroundings.  The February 2013 physician notes indicate that hearing loss could have an impact on employment.  An August 2013 physician's letter indicated that the Veteran's ipsilateral and contralateral acoustic reflexes were either elevated or absent in both ears which will significantly affect his ability to hear and understand speech.  VA examiner's opinion of February 2016 indicated that hearing loss and tinnitus may interfere with an ability to understand but should be able to perform most jobs for which he has training and background. 

An April 2017 Advisory Opinion by the Director stated that "since hearing loss and tinnitus have not been identified, as the sole reason for the Veteran's unemployability entitlement to extra-schedular TDIU is not warranted."

The Board can review the decision of the Director with regard to entitlement to a TDIU under 38 C.F.R. §  4.16 (b) and make an independent determination. Anderson v. Shinseki, 22 Vet. App. 423  (2008). Thus, the remaining question is whether the Veteran's service-connected disabilities precluded gainful employment for which his education and occupational experience would have otherwise qualified him.

The Veteran claims that he is unable to work due to his bilateral hearing loss disability and that he lost 60 percent of his work time in his last 5 years of full time employment due to his hearing loss disability.  He has a past medical history for many non-service connected disabilities to include knee osteoarthritis, skin neoplasm, hearing loss, anterior cruciate ligament disruption, deranged anterior/posterior horn of medial/lateral meniscus, dupuytren's contracture, hypertension, impaired fasting glucose, gastroesophageal reflux disease, hyperlipidemia, colonic diverticulosis, cataract, and low back pain.  The Veteran reports that his hearing has decreased to the point where it becomes practically impossible to pick up sound.

Lay and medical evidence of record fail to establish that the Veteran is precluded from employment due to service-connected disabilities.  Evidence on record indicates that the Veteran's hearing loss and tinnitus interfere with his ability to engage in telephonic conversation and ascertain meaning from accented and/or low speech.  However, the record does not demonstrate that the Veteran is precluded from performing all forms of employment due solely to his service connected bilateral hearing loss and tinnitus disabilities.

The Board finds that the Veteran is competent to state that he is unable to work as this is a firsthand event.  In this case, the Veteran's assertion that he is unemployable due to service-connected hearing loss and tinnitus is unsupported by the overall medical evidence discussed above.  Though the Veteran is shown to have severe to profound high frequency hearing loss that impacts his occupation, it is not shown to preclude employment.  The Veteran's service-connected disabilities do not make him unemployable for purposes of 38 C.F.R. § 4.16.

In denying the Veteran's TDIU claim, the Board has considered the Veteran's service-connected disabilities, employment history, educational and vocational attainment, positive evidence in favor of the extra-schedular grant of service connection for hearing loss documented above, and all other factors having a bearing on the issue under 38 C.F.R. § 4.16(b).  The Board concludes that the evidence supporting an award of a TDIU rating due to his service-connected hearing loss and tinnitus is outweighed by the negative evidence of record discussed above and the requirements of 38 C.F.R. § 4.16.

In sum, the Board finds that the evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities in order to warrant TDIU on an extraschedular basis.  As such, the preponderance of the evidence is against the Veteran's claim and the benefit of the doubt rule does not apply.  Therefore, entitlement to a TDIU is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











	(CONTINUED ON NEXT PAGE)

ORDER

An extraschedular disability rating of 30 percent, but no higher, for bilateral hearing loss is granted for the entire appeal period.  

Entitlement to a TDIU is denied. 




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


